Citation Nr: 1301857	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  10-28 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a right knee disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1975.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Waco, Texas.

In March 2012, the Board remanded the matter for additional development.  That development having been completed, the claims have been returned to the Board and are now ready for appellate disposition. 

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  At present, the system contains VA treatment records that are not physically in the file, but that were considered by the RO in the last supplemental statement of the case.


FINDINGS OF FACT

1.  Pes planus was identified at entrance.  Pes planus did not increase in severity during service.

2.  The Veteran's current right knee disorder is not causally or etiologically related to service, and arthritis of the right knee is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pes planus are not met.  
38 U.S.C.A. §§ 1110, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 (2012).

2.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in August 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter additionally provided him with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and post service treatment records have been obtained.  He has been afforded the opportunity for a personal hearing.  He has been afforded VA examinations for the claims on appeal.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  

The Board is further satisfied that the RO has substantially complied with its March 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ obtained updated VA treatment records and associated them with the Veteran's Virtual VA file, and afforded the Veteran a VA examination for the disabilities on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  




Bilateral Pes Planus

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered, or disease contracted, in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment. 38 U.S.C.A. § 1111.  The term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disability.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a condition existed preservice should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

An injury or disease that has been determined to be preexisting will then be presumed to have been aggravated by service where there is an increase in the severity of the disability during service.  The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government. Cotant v. Principi, 17 Vet. App. 117, 131 (2003).  

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

In this case, on the Report of Medical Examination on the Veteran's entry into service, the Veteran was found to have bilateral grade I pes planus.  Accordingly, the record shows that the Veteran entered service with pre-existing pes planus.  The presumption of soundness is rebutted since it was noted for entrance purposes.

Having determined that the Veteran entered service with pre-existing pes planus, the next step involves examining whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  If there is an increase in severity, there is a rebuttable presumption of aggravation.  38 U.S.C.A. § 1153.

Here, the Board finds that there was no increase in severity during service.  The Veteran's service treatment records reveal no complaints of or treatment for pes planus.  Aside from the entrance examination report, the only mention of pes planus is found in a May 1971 record, dated less than one month from the Veteran's entry into service, in which it was noted that he had a running waiver due to pes planus.  On separation from service, his feet were normal.  The Veteran complained of no symptoms or problems on the accompanying Report of Medical History.  Rather, he denied a history of foot trouble.  In sum, this evidence does not suggest the aggravation of the condition, as no symptomatology is noted following the initial report on entry into service, and no abnormalities were found on separation.  More specifically, the normal findings at separation and his denial of pertinent complaints establish that there was no increase in severity. 

Moreover, in April 2012, a medical opinion was obtained to address the issue of whether the Veteran's pes planus was aggravated beyond its normal progression during service.  On examination, the Veteran was found to have a small plantar calcaneal spur on the right foot, tenderness to both plantar fascia and the right heel, and mild callus formation of the medial plantar aspect of both great toes, all consistent with bilateral pes planus.  Based on his examination findings and a review of the claims file, including current medical treatment records as well as service treatment records, the examiner concluded that the Veteran's current pes planus symptomatology is likely due to his years of wearing cowboy boots with heels post-service, without the use of arch supports.  The examiner found that the length of time that has passed since discharge from service without symptomatology, combined with the normal findings on separation, makes it highly improbable that military service aggravated the pes planus.  For all of these reasons, the examiner found that the Veteran's pre-existing pes planus was likely not aggravated by military service.

The post-service medical record also does not support a measurable worsening of the condition during service.  The Veteran separated from service in 1975 and the earliest post-service medical evidence of record pertaining to pes planus is the November 2009 VA examination report, dated more than 30 years after discharge.  Indeed, the Veteran reported to the November 2009 VA examiner that he had never been to the doctor for treatment of the problem since discharge.

The above information, taken in totality, constitutes clear and unmistakable evidence that the Veteran's pre-existing pes planus was not aggravated by service. There is no reliable evidence to show a worsening of the condition as the result of service; the only reliable evidence in this case is to the contrary.  As such, we conclude that there was no increase in severity and no aggravation.   

The Board must also consider the Veteran's lay statements that his pes planus was worsened by service.  While the Veteran is competent to testify as to his observation of worsening foot symptoms, the internal cause of this worsening would appear to be the type of medical matter as to which the courts have held lay testimony is not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")  In any event, even if the Veteran were competent to opine as to the etiology of his pes planus, the specific and reasoned opinion of the trained professional of a lack of aggravation outweighs the Veteran's general lay assertion of aggravation.  The Veteran's pleadings have been rather non-specific other than reporting that he had pain during service.

For the foregoing reasons, the evidence establishes that pes planus was noted at entrance, that there was no increase in severity during service, and that the presumption of aggravation does not attach.  Beverly v. Brown, 9 Vet. App. 402 (1996).  Given the preexisting disease and lack of in-service aggravation, entitlement to service connection for bilateral pes planus on an aggravation basis is not warranted.  Consequently, the benefit of the doubt doctrine is not for application, and the claim for entitlement to service connection for pes planus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).
Right Knee

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

The Veteran in this case has been diagnosed with an irregular tear of the posterior horn and adjacent body of the medial meniscus, a mild degree of patellar chondromalacia, minimal joint effusion, and a small Baker's cyst on VA examination in April 2012, as well as with minimal medial and patellofemoral compartment arthritis, on x-rays taken in July 2010.  Thus, the question is whether his current disability is related to active service or events therein.  See 38 C.F.R. § 3.303. 

As for the in-service incurrence of the condition, the Veteran contends that while moving equipment in an airplane on active duty, he bumped his right knee on the ejection seat, which caused swelling and pain.

Initially, the Board notes that as the claimed right knee injury in this case is unrelated to combat, 38 U.S.C.A. § 1154(b) does not apply.  However, service treatment records do confirm an in-service right knee injury.  On entry into service, no abnormalities of the knees were found and the Veteran voiced no complaints in this regard.  In June 1972, the Veteran sought treatment for swelling in the right knee, which had started at around 3:00 p.m. the day before.  The Veteran reported swelling occurring over the past month as well.  The examiner noted there was no inciting injury.  There was no locking.  His knee had given way a couple of times in the past two years, and a remote fall occurring two years prior was noted.  On examination, the physician found effusion, no laxity, and no locking.  McMurray's test could not be completed.  X-rays revealed a lateral riding patella.  The Veteran was diagnosed with effusion of the right knee of unknown etiology.  He was placed on limited exercise for five days, with no climbing.  On separation from service, no abnormalities of the knees were found, and the Veteran raised no complaints involving his right knee.  Rather, the lower extremities were normal and he denied a history of a trick or locked knee.

In November 2009, a VA examination was ordered to determine whether the Veteran's right knee disability may be related to service.  The examiner reviewed the claims file, and noted the in-service right knee injury as described above.  The Veteran reported that following service, he did not go to any physicians for 30 years.  He stated that while he had pain and swelling in the knee on occasion, he treated the knee with elevation, ice, heat, and rest.  Recently, however, the knee had worsened.  He reported that both knees and legs swell and ache, although he had never sought treatment for a doctor for the problems.  On examination, the examiner noted crepitus, pain, and guarding of movement.  There was no instability, any other knee abnormality.  X-rays revealed a normal knee study.  The examiner concluded that the pain from the pes planus can misalign the knees and hips and cause swelling.  However, the examiner noted that no clear diagnosis pertaining to the knees was found on examination.  The examiner noted several abnormalities of the feet, including calluses, pes planus, and plantar fasciitis, all of which can possibly irritate the knee and increase pain.

In March 2012, the Board found the November 2009 examiner's discussion concerning the right knee confusing in its use of speculative language and indefinite findings.  Finding the report inadequate, the Board ordered a new VA examination.  

In April 2012, another VA examination was conducted.  The examiner recounted the June 1972 findings, and noted that knee problems were not subsequently documented in the remaining service treatment records, and that the Veteran's right knee was normal on separation.  The examiner noted that radiology technique can make the patella alignment appear abnormal, casting doubt on the in-service x-ray finding of a lateral riding patella.  Further, the examiner noted that current x-ray images of the knee reveal no patella misalignment or subluxation, and to the contrary, are normal.  Recent MRI findings revealed a bilateral meniscus tear, chondromalacia patella, and a baker's cyst.  However, the examiner emphasized that a significant amount of time has passed since his 1975 military discharge and the 2011 MRI results.  As the Veteran did not complain of knee problems on separation, and given the significant passage of time since separation, the examiner concluded that it is less likely than not (less than 50 percent probability) that the current right knee disability was incurred in or caused by the in-service injury.

There is no probative evidence regarding specific etiology (in his case) to the contrary of the April 2012 examiner's opinion.  The Board finds the report fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   The examiner founded his opinion on an examination of the claims file and of the Veteran, with reference to past and current imaging studies.  He accepted and discussed the in-service knee injury in rendering his opinion.  In the absence of any competent evidence to the contrary, the preponderance of the evidence is against the claim.

The Board notes that the November 2009 examiner's report loosely supports the claim.  However, as found by the Board in March 2012, the findings are not adequate for purposes of VA adjudication.  Furthermore, to the extent the November 2009 examiner attributes the Veteran's right knee disability to his pes planus, secondary service connection is not possible because the Veteran is not service-connected for his pes planus.  The Veteran has not alleged a secondary relationship to any actual service-connected disability, nor is there any evidence of record to support such a relationship.  

In reaching this decision, the Board notes that the Veteran, on his own behalf, has contended that his current right knee disability is related to military service.  The Board notes that the Veteran alleges a continuity of symptomatology since service.  However, the probative value of the Veteran's statements is limited by the fact that the contemporaneous medical evidence conflicts with the assertion that a right knee disability existed when the Veteran exited military service.  In addition, the Board notes that the first medical record documenting a right knee disability is the November 2009 VA examination report - rendered over 30 years since active service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). The Board stresses that the present case involves not simply a lack of clinical evidence, but normal findings at separation and a time gap of three decades.  For these reasons, the Board finds that the medical evidence from the service treatment records and following his separation from service, is more credible than the Veteran's lay contentions, particularly when it is considered that this history was submitted in support of a claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that a pecuniary interest may be found to affect the credibility of testimony.)  

In reaching this determination, we have considered the argument that the Veteran did not want to be viewed as complainer, thus he did not seek treatment in service.  However, his assertion would not explain his denial at separation or the normal findings.  To the extent that there is a pleading as to chronicity or continuity, we find the allegations not credible.

Finally, while arthritis could be service connected if it was compensably disabling within one year of separation from active duty, 38 C.F.R. §§ 3.307(a), 3.309(a), there is no evidence documenting compensably disabling right knee arthritis within one year of the Veteran's discharge from active duty in April 1975.   Hence, presumptive service connection is not warranted. 

In short, there is competent evidence that the Veteran has a right knee disorder; however, the more probative and credible evidence establishes that there is no relationship to service.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral pes planus is denied.

Service connection for a right knee disability is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


